DETAILED ACTION
		Application No. 17/011,674 filed on 09/03/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/18/2020 and 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claim 1 recites receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results…. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claim 1 recites limitations of “receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results…”. This process receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results…. This process can be a mental process, as a person can perform to receiving a query, rewriting the query and displaying the results to the user. Such step of performing a query task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements “receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results….;”.
The limitations, “receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results…;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, a plurality of product query…., inputting, the plurality of product query arrays into a query rewrite model…., receiving, a product query from a user electronic device, determining, a query rewrite for the product query using the query rewrite model, sending, by the one or more processors to the user electronic device, information for presenting the search results... ;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - one or more processors (in claim 1), one or more processors in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claim 1 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 3-5 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 3-5 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein each of the plurality of product query arrays are ordered to reflect an order in which the plurality of individual product queries was received during each single user search session”, “comprising lemmatizing high volume search terms of the text of each of the plurality of individual product queries in each product query array before inputting the plurality of product query arrays into the query rewrite model” and “excluding all punctuation except quotation marks and apostrophes from the text of each of the plurality of individual product queries in each product query array before inputting the plurality of product query arrays into the query rewrite model”, which is abstract idea of a generic computer component of receiving query and presenting the results, and therefore, does not amount to significantly more than the abstract idea.
Claims 9-10 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 9-10 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “determining a historical click-through rate for the product query; and determining the query rewrite in response to determining that the historical click-through rate for the product query is below a predetermined threshold” and “wherein the query rewrite model is a uni- gram language model”, which is abstract idea of a generic computer component of receiving query and presenting the results, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silvestri et al (US 2016/0125028 A1) in view of Broder et al (US 2010/0010959 A1).

 	As per claim 1, Silvestri teaches a computer-implemented method, comprising: receiving, by one or more processors of one or more computing devices, a plurality of product query arrays each comprising a plurality of individual product queries received during a single user search session (see fig.3 , e.g., plurality of queries and session information); inputting, by the one or more processors, the plurality of product query arrays into a query rewrite model, wherein text of each of the plurality of individual product queries in each product query array is treated as a whole token, receiving, by the one or more processors, a product query from a user electronic device, determining, by the one or more processors, a query rewrite for the product query using the query rewrite model (see figs.3-5 and its descriptions, e.g., inputting query into query rewrite model….); 
Silvestri does not explicitly teach determining, by the one or more processors, search results for the product query using the query rewrite and sending, by the one or more processors to the user electronic device, information for presenting the search results on a display of the user electronic device responsive to the product query.  
However, Broder teaches determining, by the one or more processors, search results for the product query using the query rewrite; and sending, by the one or more processors to the user electronic device, information for presenting the search results on a display of the user electronic device responsive to the product query (see fig.3 and its description, e.g., determining search results using the query rewrite and presenting the results to the user electronic device).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Broder with the teachings of Silvestri in order to enabling a system for generating an ad query on the basis of a rewritten query vector and an inverted ad index in efficient manner (Broder).

 	As per claim 2, wherein the query rewrite model determines the query rewrite by: determining a plurality of vectors based on the plurality of product query arrays; selecting one of the plurality of vectors that includes search terms similar to the product query; and selecting a query rewrite based on the selected one of the plurality of vectors as the query rewrite (figs.3-5 and description, Silvestri).  

 	As per claim 3, wherein each of the plurality of product query arrays are ordered to reflect an order in which the plurality of individual product queries was received during each single user search session (figs.3-5 and description, Silvestri).  

 	As per claim 4, further comprising lemmatizing high volume search terms of the text of each of the plurality of individual product queries in each product query array before inputting the plurality of product query arrays into the query rewrite model (figs.3-5 and description, Silvestri).  

 	As per claim 5, further comprising excluding all punctuation except quotation marks and apostrophes from the text of each of the plurality of individual product queries in each product query array before inputting the plurality of product query arrays into the query rewrite model (figs.3-5 and description, Silvestri).  

 	As per claim 6, further comprising: determining a plurality of vectors based on the plurality of product query arrays; and selecting a query rewrite candidate for each of the plurality of vectors (figs.3-5 and description, Silvestri).  

 	As per claim 9, further comprising: determining a historical click-through rate for the product query; and determining the query rewrite in response to determining that the historical click-through rate for the product query is below a predetermined threshold (figs.3-5 and description, Silvestri).  

 	As per claim 10, wherein the query rewrite model is a uni- gram language model (figs.3-5 and description, Silvestri).  

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 dependent from claim 7 and also objected as allowable subject matter. Claims 11-20 are allowable. 


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Tucker et al discloses US 10685017 B1 Methods and Systems for Efficient Query Rewriting.
Thiyagarajan et al discloses US 2022/0083548 A1 PREDICTING FUTURE QUERY REWRITE PATTERNS FOR MATERIALIZED VIEWS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166